Citation Nr: 0601235	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-01 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to accrued benefits based upon a claim for 
service connection for cancer pending at the time of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

4.  Eligibility for dependents' educational assistance 
benefits under Chapter 35 of Title 38.

5.  Entitlement to a burial allowance and plot interment 
allowance.

6.  Entitlement to improved death pension benefits.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1989.  From January 1970 to October 1970, he was stationed in 
the Republic of Vietnam.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

Prior to his death, the veteran was diagnosed with 
unresectable sarcomatoid mesothelioma that had metastasized 
throughout his abdominal cavity.  The certificate of death 
reflects that the veteran died at his home in March 2003 of 
mesothelioma. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2004).

Although mesothelioma is excluded from the diseases subject 
to presumptive service connection on the basis of herbicide 
exposure, the question remains whether the disease was 
etiologically related to the veteran's active service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In support of her claim, the appellant has obtained medical 
opinions from several private physicians at East Carolina 
Internal Medicine, PA.  In a statement dated in April 2003, 
Dr. William P. Lorio noted that it has been established that 
Agent Orange has been linked to various types of cancer 
including mesothelioma and sarcoma.  Similarly, Dr. Kenneth 
S. Wurtz, reported in a statement dated in April 2003 that 
the veteran had no known risk factors other than exposure to 
Agent Orange.  However, Dr. Wurtz acknowledged that the 
veteran had a history of smoking one pack of cigarettes 
daily.  

Neither opinion specifically links the veteran's terminal 
cancer to any in-service exposure to herbicides.  They merely 
state that Agent Orange has been linked to various types of 
cancer including mesothelioma and sarcoma.  In addition, 
neither physician provided the rational for their 
conclusions.  Similarly, it does not appear that either 
physician had access to, or reviewed, the veteran's claims 
folder or military records when rendering their opinions.  

In light of the foregoing, the Board is of the opinion that a 
VA medical opinion addressing the relationship between the 
veteran's terminal cancer and his active military service 
would be probative.

In addition, the statement from Dr. Lorio indicates that he 
had treated the veteran from January 2003.  However, copies 
of these treatment records are not presently associated with 
the claims folder.  On remand, the RO should make an effort 
to obtain all pertinent treatment records not presently 
associated with the claims folder.  

The Board notes deferment of the issues of entitlement to 
DIC, dependent's educational assistant, burial benefits, and 
improved death pension benefits is warranted pending 
adjudication of the appellant's claim for accrued benefits 
and service connection for the cause of the veteran's death.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The appellant should be requested to 
submit any pertinent evidence in her 
possession.  The appellant should also be 
requested to provide the names, addresses 
and approximate dates of treatment or 
evaluation for all health care providers 
who treated or evaluated the veteran for 
his mesothelioma.

2.  Then, the RO should attempt to obtain 
a copy of any pertinent records 
identified but not provided by the 
appellant.  The records obtained should 
include those pertaining to the veteran's 
treatment at Eastern Carolina Internal 
Medicine, PA, from January 2003 through 
March 2003.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and request her to submit the 
outstanding evidence.  

4.  When all available pertinent medical 
records have been received, the RO should 
make arrangements for the claims folder 
to be reviewed by an oncologist.  Based 
upon the review of the claims folders and 
upon sound medical principles, the 
physician should be requested to provide 
an opinion as to whether it is at least 
as likely as not (fifty percent or better 
probability) that the veteran's 
mesothelioma is related to in-service 
exposure to herbicides, including Agent 
Orange.  

The rationale for any opinion offered 
must also be provided.  If applicable, 
the examiner should be asked to provide 
citations for any medical text or 
treatises reviewed in connection with 
preparing the requested opinion.  

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  Upon completion of the above, the RO 
should readjudicate the appellant's 
claims.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, she should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is otherwise notified, but she has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

